1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT

9                                   EASTERN DISTRICT OF CALIFORNIA

10
11   LAWTIS DONALD RHODEN,                            )   Case No.: 1:18-cv-00101-LJO-SAB (PC)
                                                      )
12                    Plaintiff,                      )
                                                      )   ORDER GRANTING DEFENDANTS’ MOTION
13            v.                                      )   TO EXTEND THE TIME TO FILE A
                                                          DISPOSITIVE MOTION
14                                                    )
     DEPARTMENT OF STATE HOSPITALS,
                                                      )   [ECF No. 61]
     et al.,
15                                                    )
              Defendants.                             )
16                                                    )

17            Plaintiff Lawtis Donald Rhoden is a civil detainee appearing pro se and in forma pauperis in

18   this civil rights action pursuant to 42 U.S.C. § 1983.

19            Currently before the Court is Defendants’ motion to extend the time to file a dispositive

20   motion, filed July 25, 2019.

21            Good cause having been presented to the Court, it is HEREBY ORDERED that the deadline to

22   file a dispositive motion is extended to October 7, 2019.

23
24   IT IS SO ORDERED.

25   Dated:        July 26, 2019
26                                                        UNITED STATES MAGISTRATE JUDGE

27
28

                                                          1
